In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-17-00012-CR
                           ____________________

                    GALEN DWAYNE BAUGUS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________            ______________

                    On Appeal from the 221st District Court
                         Montgomery County, Texas
                       Trial Cause No. 08-12-11826-CR
________________________________________________________            _____________

                          MEMORANDUM OPINION

      In this appeal, the court-appointed appellate counsel for Galen Dwayne

Baugus filed a brief in which she contends that she can advance no arguable grounds

to support a decision reversing Baugus’s conviction for sexual assault. See Tex.

Penal Code Ann. § 22.011(a)(1) (West Supp. 2017). After reviewing the record, we

agree with Baugus’s counsel that no arguable issues exist to support his appeal. See

Anders v. California, 386 U.S. 738, 744 (1967).



                                         1
       Based on his plea agreement, Baugus pleaded guilty to an indictment

charging him with sexual assault, a second-degree felony. See Tex. Penal Code Ann.

§ 22.022(a)(1)(A), (f) (West Supp. 2017). Based on Baugus’s plea, the trial court

deferred adjudicating Baugus’s guilt and placed him on community supervision for

six years. Subsequently, the State filed an amended motion to revoke the trial court’s

community-supervision order, alleging that Baugus had violated ten of the

requirements in the order.

      During the hearing on the State’s motion, Baugus pleaded “not true” to nine

of the alleged violations, and the State abandoned the other. Three witnesses testified

during the hearing. At the end of the hearing, the trial court found that Baugus

violated six of the conditions required by the trial court’s community-supervision

order. Based on those findings, the trial court found Baugus guilty of sexual assault,

and sentenced him to confinement in the Institutional Division of the Texas

Department of Criminal Justice for a term of twenty years.

      In Baugus’s appeal, counsel representing Baugus filed a brief presenting

counsel’s professional evaluation of the record. In the brief, counsel concludes that

no arguable errors exist to support filing a merits-based brief. See Anders, 386 U.S.

at 744; High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). After receiving the




                                          2
Anders brief, we extended the briefing deadlines to allow Baugus time to file a pro

se response. Even so, Baugus did not file a response.

      After reviewing the appellate record and the Anders brief that are before us in

the appeal, we agree with counsel’s conclusion that any appeal would be frivolous.

Thus, we conclude that no further briefing is required to dispose of Baugus’s appeal.

Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring the

court of appeals to appoint new counsel only if it determines that there were arguable

grounds for the appeal). Given our conclusion that no arguable error exists to support

Baugus’s appeal, we affirm the trial court’s judgment.1

      AFFIRMED.



                                              ________________________________
                                                      HOLLIS HORTON
                                                           Justice



Submitted on March 13, 2018
Opinion Delivered August 15, 2018
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.



      1
        Baugus may challenge our decision by petitioning for discretionary review.
Tex. R. App. P. 68.
                                          3